 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    TERRENCE DAVIS,                                    1:18-cv-01397-JLT (PC)

12                       Plaintiff,                      ORDER TO SUBMIT APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
13           v.                                          OR PAY FILING FEE WITHIN 45 DAYS

14    CALIFORNIA STATE SUPERIOR
      COURTS, et al.,
15
                         Defendants.
16

17           This action was recently opened upon severance from another action. (See Doc. 3.)

18   Plaintiff has not paid the $400.00 filing fee or submitted an application to proceed in forma

19   pauperis pursuant to 28 U.S.C. ' 1915.

20          Accordingly, the Court ORDERS that within 45 days of the date of service of this order,

21   plaintiff shall submit the attached application to proceed in forma pauperis, completed and signed,

22   or in the alternative, pay the $400.00 filing fee for this action. No requests for extension will be

23   granted without a showing of good cause. Failure to comply with this order will result in

24   dismissal of this action.

25
     IT IS SO ORDERED.
26
27      Dated:     October 15, 2018                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
28
